COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Kevin Wimes, Jr. v. State of Texas

Appellate case number:    01-14-00824-CR

Trial court case number: 1431168

Trial court:              339th District Court of Harris County

       Counsel for appellant filed a brief on May 11, 2014 that contains sensitive information as
defined by Tex. R. App. P. 9.10(a)(3). Specifically, the brief identifies by name a minor victim
of sexual assault. The brief also identifies other minors by name in violation of this rule.
        We STRIKE the brief. Counsel is ORDERED to refile, within 10 days of the date of
this order, a compliant brief containing appropriate redactions and use of aliases.


       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually     Acting for the Court


Date: October 20, 2015